1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada State Bar No. 11479
     JASON F. CARR
3
     Assistant Federal Public Defender
4    Nevada State Bar No. 06587
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     (702) 388-5819 (fax)
7    Jason_carr@fd.org

8    Attorney for Petitioner

9
                               UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF NEVADA
11                                                 Case No. 3:19-cv-00172-RCJ-WGC
     RONNIE MONEY COLEMAN,
12
                  Petitioner,                      ORDER GRANTING UNOPPOSED
13                                                 MOTION FOR AN EXTENSION
           v.                                      OF TIME IN WHICH TO FILE AN
14                                                 AMENDED PETITION FOR WRIT
     WILLIAM GITTERE, ET AL.,
                                                   OF HABEAS CORPUS
15
                  Respondents.                     (THIRD REQUEST)
16

17

18         COMES NOW the Petitioner, Ronnie Money Coleman, by and through counsel
19   of record, Jason F. Carr, hereby files this request extension of time to file an Amended
20   Petition for Writ of Habeas Corpus. Petitioner requests that this Court grant him an
21   extension of time of forty-three days (35) to file an Amended Petition; rendering the
22   Amended Petition due on April 14, 2020.
23         The primary basis for this request for an extension is that intervening
24   deadlines have and will prevent counsel from being able to apply the necessary
25   attention to this filing. Counsel realizes this Amended Petition has been delayed
26   quite a bit. Counsel will endeavor to ensure this is the last request for an extension.
1          This motion is based upon the attached points and authorities and all
2    pleadings and papers on file herein.
3          Dated: March 10, 2020.
4

5

6                                               Respectfully submitted,
                                                RENE L. VALLADARES
7                                               Federal Public Defender
8

9                                               /s/ Jason F. Carr
                                                JASON F. CARR
10
                                                Assistant Federal Public Defender
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



                                            2
1                              POINTS AND AUTHORITIES
2          1.     On July 1, 2019, this Court provisionally appointed the office of the
3    Federal Public Defender as counsel for the Petitioner Ronnie Coleman. (Electronic
4    Court Filing Number (ECF No. 4).) On July 31, 2049, counsel filed his Notice of
5    Appearance (ECF No. 8). Also on July 31, 2019, this Court issued a scheduling order
6    noting that an Amended Petition would be filed on or before October 29, 2019. (ECF
7    No. 9).
8          2.     That Coleman filed two motions moving the Amended Petition due date
9    to March 10, 2020. (ECF No. 9; see also ECF No. 10 (granting this request).) This is
10   Coleman’s third request for an extension. In this Motion Coleman is requesting a
11   filing date of April 14, 2020. Counsel choose this date with care to ensure it does not
12   conflict with any other existing deadlines.
13         3.     An extension of time to file the Amended Petition is necessary given
14   counsel for Coleman's obligations in other cases. Most pressing was a United States
15   Court of Appeals for the Ninth Circuit opening brief in Ramirez v. Baker, CA No. 19-
16   16825 which counsel is filing today, March 10, 2020. The Ramirez brief was quite
17   complex and important.     It required an inordinate amount of time to complete.
18   Additional intervening deadlines include, but are not limited to,: a Reply and Legal
19   Memorandum in the district court case Gallegos v. Baca, 3:15-cv-00243-RCJ, due on
20   March 17, 2020; a Certiorari Petition in Plumlee v. State, Nev. Sup. Ct. No. 75739,
21   due on March 19, 2020; and another Certiorari Petition due in Brown v. Nevada, CA
22   No. 18-15727, due on March 20, 2020.
23         4.     On March 10, 2020, counsel for Petitioner contacted counsel for
24   Respondents. Respondents do not object to this request for a continuance. That party
25   does request, however, that counsel for habeas petitioners make clear that nothing
26   about the decision not to oppose Petitioner’s extension request signifies an implied



                                                   3
1    finding of a basis for tolling any applicable period of limitations or the waiver of any
2    other procedural defenses. Petitioner at all times remains responsible for calculating
3    any limitations periods and understands that, in granting an extension request, this
4    Court makes no finding or representation that the petition, any amendments thereto,
5    and/or any claims contained therein are not subject to dismissal as untimely.
6          5.     This motion is not filed for the purpose of delay, but in the interests of
7    justice, as well as in the interest of Petitioner Ronnie M. Coleman. Counsel
8    respectfully requests that this Court grant the request for an extension of time to file
9    the Amended Petition April 14, 2020, for the effective and thorough representation
10   of Coleman in his federal habeas action
11         DATED: March 10, 2020.
12                                                   Respectfully submitted,
                                                     RENE L. VALLADARES
13
                                                     Federal Public Defender
14

15
                                                     /s/ Jason F. Carr
16                                                   JASON F. CARR
17                                                   Assistant Federal Public Defender

18   It is hereby ORDERED that, good cause appearing, Petitioner Ronnie Coleman's
19   request for an extension of time to file an Amended Petition for a Writ of Habeas
20   Corpus Pursuant to 28 U.S.C. § 2254 is GRANTED. The Amended Petition shall be
21   filed on or before April 14, 2020.
22

23
                                                     ______________________________
24
                                                     ROBERT C. JONES
25                                                   United States District Judge

26
                                                     Dated: MARCH 24, 2020.


                                                 4
